Plaintiff in error duly perfected its appeal from the court below and duly filed and served its brief in this court in compliance with the rules, but the defendant in error has failed to file brief and offers no excuse for such failure. The brief of plaintiff in error and the authorities therein cited seem to sustain the assignments of error therein taken. In such case this court will not search the record for reason to sustain the judgment of the court below, but will reverse and remand the cause. *Page 159 
The judgment of the court below should therefore be reversed, and the cause remanded.
By the Court: It is so ordered.